Citation Nr: 1126270	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for amblyopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from August to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Indianapolis, Indiana, which denied service connection for amblyopia.  

The Veteran requested a personal hearing before a Decision Review Officer at the RO in his January 2008 substantive appeal.  The Veteran failed to report for his scheduled hearing in January 2009.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for a VA examination and opinion.

The Veteran enlisted into active duty in August 1972.  He underwent an enlistment physical examination which noted the presence of defective vision.  His uncorrected vision was 20/200 in both eyes, with best corrected measurements of 20/20 in his left eye and 20/40 in his right eye.  The Veteran endorsed wearing glasses in his report of medical history.

The Veteran began reporting that he had pain in bright sunlight and could not see targets in October 1972.  The Veteran was evaluated at that time and was found to have bilateral amblyopia.  The Veteran was recommended for separation from service.  The narrative summary of the medical board proceedings states that the Veteran had best corrected vision of 20/50 in his left eye and 20/100 in his right eye.  The board concluded that the Veteran did not meet the minimum standards for enlistment or retention, that the condition existed prior to service and was not the result of misconduct or incurred in the line of duty, and that he had no unfitting physical disability incurred or aggravated by active service.  

The Veteran seeks service connection based on aggravation of his preexisting amblyopia.  The Veteran argues that the worsening in his best corrected vision during service constitutes evidence of aggravation of this preexisting disability.  The RO denied the claim as the medical board opined at the time of separation that no inservice aggravation had occurred.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

When VA relies on a service department opinion, that opinion must be adequate for VA purposes.  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Board notes that the October 1972 medical board did not include a rationale for the conclusion that the Veteran's bilateral amblyopia was not aggravated by service.  Thus, the service department opinion, while clearly relevant and material to the issue, is not adequate for ratings purposes by itself.  The Board finds that the evidence is insufficient to decide the case.  Remand for a VA examination and opinion is necessary.  See McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his bilateral amblyopia.  The entire claims folder and a copy of this REMAND must be made available to the physician.  The examiner should indicate in the examination report that such review was performed.  All indicated studies should be conducted, and the results reviewed before the final opinions.  All pertinent pathology should be discussed in the examination report.  

In addition, the examiner express opinions as to whether the Veteran's amblyopia existed prior to his active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  

All opinions expressed should be supported by a clear rationale consistent with the evidence of record.  By "a clear rationale," the Board means that a connected series of statements intended to establish a proposition, e.g., reference to a medical principle, comparison to the particular facts of the Veteran's case, and a logical deduction resulting in the opinion, should be recorded by the examiner.  A reassertion that the amblyopia preexisted the Veteran's service and was not aggravated by such service will not be adequate.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Then, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


